              Case 2:18-cr-00315-RAJ Document 161 Filed 07/22/20 Page 1 of 1




 1                                                            JUDGE RICHARD A. JONES
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE
 7
     UNITED STATES OF AMERICA,                   ) No. 2:18-cr-00315-RAJ
 8                                               )
                     Plaintiff,                  )
 9                                               ) ORDER GRANTING UNOPPOSED
                v.                               ) MOTION TO MODIFY BOND
10                                               )
     GIZACHEW WONDIE,                            )
11                                               )
                     Defendant.                  )
12                                               )
            THE COURT, having considered Defendant Gizachew Wondie’s unopposed
13
     motion to modify his bond, and the records and files therein,
14
            IT IS ORDERED that Defendant Wondie’s motion (Dkt. #160) is GRANTED.
15
     Defendant Gizachew Wondie’s bond is modified to allow him to attend online classes
16
     and to obtain employment with the approval of U.S. Pretrial Services.
17
            All other conditions of Defendant’s bond remain in full force and effect.
18
            DATED this 22nd day of July, 2020.
19
20
21
                                                     A
                                                     The Honorable Richard A. Jones
22                                                   United States District Judge
23
24
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED                                   1601 Fifth Avenue, Suite 700
       MOTION TO MODIFY BOND                                        Seattle, Washington 98101
       (Gizachew Wondie, CR18-315RAJ) - 1                                      (206) 553-1100
